Exhibit 10.3

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

#7 AMENDMENT TO THE SERVICES AGREEMENT BETWEEN BOTTOMLINE TECHNOLOGIES, INC. AND
BANK OF AMERICA, N.A.        LOGO [g262224262224_logo.jpg] Supplier Name:  

Bottomline

Technologies (de), Inc.

  Agreement Number:   CW136262 Supplier Address:  

325 Corporate Drive

Portsmouth, NH 03801

United States

  Addendum Number:   CW327190 Supplier Telephone:   1-603-436-0700   Addendum
Effective Date:   October 25, 2011

This Amendment, made and entered into this 25th day of October, 2011 by and
between BOTTOMLINE TECHNOLOGIES, INC. (hereinafter referred to as “Tech”) and
BANK OF AMERICA, N.A. (hereinafter referred to as “Bank”).

WITNESSETH:

WHEREAS, Tech, as a subcontractor of the Bank, currently provides PayMode
Processing Services to Bank Customers pursuant to the Services Agreement (CW
136262) (the “Agreement”);

WHEREAS, the Agreement required Bottomline to deliver [**] (i.e., [**] and [**]
prior to September 14, 2011 pursuant to specifications to be provided by Bank.

WHEREAS, Bank has focused efforts on an alternative [**] solution that does not
require PayMode or the involvement of Bottomline, thereby precluding Bottomline
from developing the [**] functionality for the Bank.

NOW, THEREFORE, in consideration of the foregoing, the Agreement is hereby
amended as follows:

 

A. Amendments

 

  1. Under Section 2.3(a)2 of the Agreement, each Party’s rights and obligations
related to [**] are hereby released.

 

  2. The first sentence of Section 2.6 is deleted. The word “Additionally,” at
the beginning of the second sentence of Section 2.6 is deleted.

 

  3. The Parties acknowledge that the [**] functions remain eligible for
inclusion as a Product Roadmap item, against which AEV dollars can be allocated.
If these functions are developed in the future in whole or in part, they shall
be considered [**] Enhancements. If Tech develops this functionality
independently or in partnership with another entity, Tech agrees that Bank, at
its option, will have the right to access this functionality for use with Bank’s
customers.



--------------------------------------------------------------------------------

B. Inconsistencies: In the event of any inconsistencies in the terms of the
Services Agreement and this Amendment, the terms of this Amendment shall control
with respect to the provisions set out herein.

 

C. All Other Provisions: Except as to the terms amended by this Amendment, all
other terms and conditions of the Services Agreement are declared by the parties
to be in full force and effect, and except as otherwise provided in this
Amendment, all defined terms used in this Amendment shall have the meanings set
forth for such terms in the Services Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives this 25th day of October 2011.

 

Bank Bank of America, N.A. /s/ Dani Folsom    10/25/11 Signature    Date Dani
Folsom (Printed Name)    VP, Sourcing Manager (Title)   

Tech Bottomline Technologies (de), Inc. /s/ Eric Morgan   10/25/11 Signature  
Date Eric Morgan (Printed Name)   VP, Global Controller (Title)  

 

 

- 2 -